IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                                     June 20, 2001 Session

 WILMA LUCCHESI v. ALCOHOL AND LICENSING COMMISSION OF
            THE CITY OF MEMPHIS, TENNESSEE

                A Direct Appeal from the Chancery Court for Shelby County
                No. CH-00-1368-3 The Honorable Floyd Peete, Chancellor



                     No. W2000-02911-COA-R3-CV - Filed July 19, 2001


        Liquor store owner applied to the Alcohol and Licensing Commission of Memphis,
Tennessee for permission to transfer the liquor license to a new location pursuant to an ordinance
allowing transfer to certain locations if the owner’s location is taken by governmental action. The
alcohol commission denied the application, and the liquor store owner filed a petition for writ of
certiorari in the chancery court. The chancery court granted owner summary judgment, reversing
the decision of the alcohol and licensing commission. The city has appealed. We vacate and
remand.


  Tenn.R.App.P. 3; Appeal as of Right; Judgment of the Chancery Court is Vacated and
                                      Remanded

W. FRANK CRAWFORD , P.J., W.S., delivered the opinion of the court, in which ALAN E. HIGHERS,
J. and DAVID R. FARMER , J., joined.

Robert L.J. Spence, Jr., City Attorney; Patti C. Bowlan, Deputy City Attorney, for Appellant,
Alcohol and Licensing Commission of the City of Memphis, Tennessee

S. Ronald Lucchesi, Memphis, for Appellee, Wilma Lucchesi

C. William Denton, Memphis, For Amici Curiae, Retailers for Law Enforcement

                                             OPINION

        On July 14, 2000, petitioner, Wilma Lucchesi (Lucchesi), filed her petition for writ of
certiorari against respondent, Alcohol and Licensing Commission of Memphis, Tennessee (City),
seeking to overturn the decision of City denying her request to transfer her liquor license to another
location. The petition alleges that Lucchesi is the owner and operator of a liquor store in rental
property at 4035 North Watkins Street, Memphis, Tennessee, and that in January, 1998, the landlord
was notified that the building was unsafe and must be repaired or demolished. The petition alleges
that the only suitable property for Lucchesi to relocate is at 3118 Thomas Street, Memphis,
Tennessee, and that Lucchesi applied to both the alcohol commission and the city council for
permission to transfer the license to the new location. Lucchesi alleges that after hearings by both
bodies, the transfer was approved pursuant to the provisions of Memphis City Ordinance Sec. 4-5,
but that, because of an error in giving the required public notice for the hearing, the request had to
be reheard by the alcohol commission and it was again approved. The petition avers that on July 5,
2000, the alcohol commission turned down Lucchesi’s request1 and that:

                 [She] has been deprived of due process of law by the nature of the
                 alleged hearing and the procedure therein, and that she has been
                 deprived of a valuable property right without due process in violation
                 of the Constitution of the United States of America and the
                 Constitution of the State of Tennessee and that the Alcohol
                 Commission of Memphis, Shelby County, Tennessee acted
                 unreasonably and arbitrarily in this matter and that the decision was
                 not based upon competent and credible evidence, but upon hearsay
                 testimony and irrelevant and immaterial evidence.

        The petition further avers that pursuant to Sec. 4-5 of the Memphis City Code, when the
location is taken as a direct result of governmental action, transfer is allowed within certain distances
and that the refusal of the commission to allow the move is in contravention of Memphis City Code
Sec. 4-5. The petition seeks reversal of the commission’s refusal to grant the transfer, and an order
allowing the transfer.

        City’s answer to the petition for certiorari denies that the building occupied by Lucchesi is
condemned and thus taken by City. The answer admits that there was initial permission given by
the alcohol commission and city council for the transfer by virtue of Sec. 4-5 (c) of the Code of
Ordinances and admits that there was an error of public notice and rehearing was required as alleged
in Lucchesi’s petition. City avers that while the petition was set for final approval before the city
council, Lucchesi withdrew her application for transfer after a city attorney issued a legal opinion
stating that the transfer was not permissible pursuant to Sec. 4-5 (c). The answer further avers that
the instant petition was filed two years after the previous petition had been withdrawn by Lucchesi’s
voluntary action. The answer alleges that the alcohol commission denied Lucchesi’s application
because the proposed location of 3118 Thomas Street was within fifteen hundred feet of another
liquor store, thus violated Sec. 4-5 (a). City further admits that Sec. 4-5 (b) of the Ordinance
provides that a dealer compelled to relocate as a direct result of an action by a governmental body
may be allowed to relocate within the radius of fifteen hundred feet but denies that Lucchesi was
compelled to relocate due to any direct action of City and avers that the location of 3118 Thomas



        1
           This decision is made on Lucchesi’s application filed March 22, 2000 and is not related to the previous
application which was withdrawn.

                                                       -2-
Street is not within a fifteen hundred foot radius of Lucchesi’s existing location on North Watkins.
The answer joins issue on the remaining allegations of the petition.

        On September 14, 2000, Lucchesi filed a Motion for Summary Judgment asserting that the
material facts are not in dispute and that the only issue is the interpretation of the Ordinance, Sec.
4-5 of the Code of Ordinances, City of Memphis. The motion alleges that Sec. 4-5 is ambiguous and
unclear setting out the specific provisions. The motion sets out arguments in favor of the summary
judgment motion based upon an undisputed fact that Lucchesi’s property was taken by government
action and, thus, Ordinance Sec. 4-5 (b) and (c) would be the controlling ordinances for any transfer
of location. The motion contains a statement of undisputed material facts as follows:

               1. Wilma Lucchesi has continuously owned and operated a liquor
               store known as the Lucchesi Liquor Store at 4035 Watkins/4022
               Thomas in the City of Memphis for over 19 years.

               2. In January 1998, the building housing the Lucchesi Liquor Store
               was condemned by the Memphis and Shelby County Office of
               Construction Code Enforcement.

               3. Due to the condemnation, the Petitioner was forced to relocate the
               Lucchesi Liquor Store to 3118 Thomas, which was the only suitable
               rental property she could find.

               4. The Petitioner promptly applied to both the Commission and the
               Memphis City Council for permission to relocate to 3118 Thomas.
               Both the commission and the Memphis City council initially
               approved the relocation pursuant to section 4-5.

               5. The approval of both the Commission and the Memphis City
               Council referenced in paragraph 4 above was rescinded due to an
               error in the issuance of the required public notice.

               6. The Petitioner immediately re-applied to the Commission for
               approval, which the Commission again granted.

               7. On January 26, 1998, Deputy City Attorney Ken McCown issued
               his legal opinion that, because “other liquor stores” was omitted from
               subsection (c) of section 4-5, the Lucchesi Liquor Store could not be
               approved for relocation to 3118 Thomas. A true and correct copy of
               Deputy City Attorney Ken McCown’s memorandum to Memphis City
               Councilman E. C. Jones, dated January 26, 1998, is attached as
               Exhibit 3. Subsequently, Ms. Lucchesi withdrew her petition.



                                                 -3-
               8. In July 2000, Ms. Lucchesi revived her application and again
               petitioned the Commission for permission to relocate her license to
               3118 Thomas. On July 5, 2000, the Commission denied the
               Petitioner’s application on the basis that the proposed location of
               3118 Thomas was within 1,500 feet of another retail liquor store, as
               measured pursuant to the specifications of section 4-5 (a), and thus
               violated section 4-5 (a).

        City’s response to the motion for summary judgment disputes that Lucchesi’s property was
condemned and therefore was not taken by governmental action. City disputes that she was forced
to move due to the condemnation of the building and that the 3118 Thomas property is the only
suitable rental property she could find. The response further asserts that the previous application by
Lucchesi was withdrawn after an opinion was issued by the city attorney office that she did not come
within the parameters of the relocation ordinance she was relying upon. The response points out that
the new application, the one involved in this appeal, was filed in the spring of 2000. The response
further presents legal arguments in opposition to the motion for summary judgment.

         On October 20, 2000, the trial court entered an order granting Lucchesi’s motion for
summary judgment, and the order also incorporated therein the findings of fact and conclusions of
law submitted by Lucchesi. City has appealed and presents the following issues for review, as stated
in its brief:

               I. (A) Is City of Memphis Code of Ordinances § 4-5 rendered
               ambiguous and unclear by virtue of the omission of the words “other
               liquor store” from the location requirement exception provisions at §
               4-5(c)?

                  (B) Did the Court err in writing language into City of Memphis
               Code of Ordinances § 4-5(c) in order to establish a basis for granting
               summary judgment to the Petitioner-Appellee?

               II. Did the Court err in granting summary judgment to Lucchesi
               under City of Memphis Code of Ordinances § 4-5?

        A motion for summary judgment should be granted when the movant demonstrates that there
are no genuine issues of material fact and that the moving party is entitled to a judgment as a matter
of law. Tenn. R. Civ. P. 56.04. The party moving for summary judgment bears the burden of
demonstrating that no genuine issue of material fact exists. Bain v. Wells, 936 S.W.2d 618, 622
(Tenn. 1997). On a motion for summary judgment, the court must take the strongest legitimate view
of the evidence in favor of the nonmoving party, allow all reasonable inferences in favor of that
party, and discard all countervailing evidence. Id. In Byrd v. Hall, 847 S.W.2d 208 (Tenn. 1993),
our Supreme Court stated:
               Once it is shown by the moving party that there is no genuine issue
               of material fact, the nonmoving party must then demonstrate, by

                                                 -4-
               affidavits or discovery materials, that there is a genuine, material fact
               dispute to warrant a trial. In this regard, Rule 56.05 [now Rule 56.06]
               provides that the nonmoving party cannot simply rely upon his
               pleadings but must set forth specific facts showing that there is a
               genuine issue of material fact for trial.

Id. at 211 (citations omitted) (emphasis in original).

         Summary judgment is only appropriate when the facts and the legal conclusions drawn from
the facts reasonably permit only one conclusion. Carvell v. Bottoms,900 S.W.2d 23, 26 (Tenn.
1995). Since only questions of law are involved, there is no presumption of correctness regarding
a trial court’s grant of summary judgment. Bain, 936 S.W.2d at 622. Therefore, our review of the
trial court’s grant of summary judgment is de novo on the record before this Court. Warren v. Estate
of Kirk, 954 S.W.2d 722, 723 (Tenn. 1997).

     The essence of the controversy before us stems from the applicability and interpretation of
Memphis Code of Ordinances § 4-5, which provides as follows:

               Sec. 4-5. Manufacture, sale, etc., near churches, schools or other
               public or private institutions or residential areas.

               (a) No alcoholic beverages shall be manufactured, distilled, rectified,
               sold or stored on any premises located within one thousand five
               hundred (1,500) feet (as measured along the center line of the street
               or streets as defined further herein and applying to retail liquor stores
               located on either side of such street or streets) from any church
               (defined as property owned and used by a church having regular
               attendance at its meetings and whose property is exempt from
               taxation by the property assessor); school (defined as duly accredited
               public, private, or parochial school for grades one through twelve
               (12), or any other division of such grades); park (defined as public
               park upon which children usually play); library (defined as tax
               supported public library) or any other retail liquor store, or within a
               five hundred (500) foot radius in any other direction from any such
               church, school, park, library, or any other retail liquor store or in any
               area in violation of the zoning ordinances. The one thousand five
               hundred (1,500) feet shall be measured from a point in the center line
               of the public or private street (private street being defined to be a
               private passageway for vehicles in a multi-establishment commercial
               area of at least two (2) acres in size) on which the liquor store fronts,
               such point being directly opposite the center of the threshold of the
               wall of the liquor store if the threshold faces the street and if not, then
               at the midpoint of the liquor store building; thence along the center


                                                  -5-
line of the street and the center line of the intersecting street or streets
to a point in the center line of the street opposite the nearest point to
the property line of such church, school, park, library, or other liquor
store which faces the public or private street. Such five hundred
(500) foot restriction shall be measured from the center of the
threshold of the store to the nearest point in the property line of such
church, school, park, library, or other liquor store, it being the intent
that no part of the property of such church, school, park, library, or
other liquor store shall be within a radius of five hundred (500) feet
from the point in the center of the threshold of the liquor store. The
measurements set forth herein shall apply only to liquor store
locations after September 17, 1986. For clarification as to location
and continuous use for liquor stores receiving a permit before
September 17, 1968, such business may continue as long as:

        (1) The store remains at the same location;

        (2) It is a continuing business without any intervening
        use; and

        (3) Any transfer of ownership to subsequent or
        succeeding owners occurs within a one-day period
        (twenty-four (24) hours) without the depletion of
        inventories.

At any time a license is surrendered, all prior existing rights are
nullified. In addition to the above set forth restrictions on location
due to measurement of such school, church, park or library, or any
other liquor store, no liquor store may be located where any part of
any residential property zoned RS-15, RS-10, RS-8, RS-6, RD or R-
TH shall be within a radius of two hundred (200) feet from the point
in the center of the threshold of the wall of the liquor store if the
threshold faces the street and if not, then at the midpoint of the liquor
store building. Liquor stores having received permits before
September 17, 1968 shall be allowed to remain so long as they
otherwise meet the ordinances. The subsequent location of a church,
school, park or library nearer to the liquor store than the prescribed
distance shall not of itself cause the removal of the liquor store so
long as the liquor store remains at the same location. Likewise,
should any real property be already zoned or which is rezoned RS-
15, RS-10, RS-8, RS-6, RD or R-TH within the radius of such two
hundred (200) feet above described, such zoning or rezoning shall not



                                    -6-
               of itself cause the removal of the liquor store as long as the liquor
               store remains in the same location.

               (b) The foregoing provisions of this section shall not apply to the
               relocation of any retail dealer who is compelled to relocate as the
               direct result of the actions of a governmental body or agency thereof,
               and such dealer can relocate his business within a radius of one
               thousand five hundred (1,500) feet as measured from the center of the
               front door of his business, provided the new location is approved by
               the alcohol commission subject to appeal to the council.

               (c) Upon a clear showing by a liquor dealer, whose property has been
               taken through governmental action so that it is impossible to relocate
               the store within the one thousand five hundred (1,500) feet prescribed
               distance, such liquor dealer shall be allowed to relocate within the
               prohibited distance from parks, playgrounds, churches, schools or
               libraries if such location is approved by the city council after a
               hearing and recommendation by the alcohol commission.

       We will first consider City’s issue II.

        City points out that the council denied Lucchesi’s application, pursuant to the provisions of
Paragraph (a) of the above ordinance, since her application showed that she could not comply with
the distance requirement set out therein. In this issue, City asserts that the trial court erred in
applying the provisions of Paragraphs (b) and (c) because there is at the very least a disputed issue
of material fact as to whether Lucchesi was forced to relocate by virtue of a governmental action.
The affidavit of Richard T. Hughes, Jr., a building official for City, states that the owner of the
property was notified of the unsafe condition of the building and that it must be repaired or
demolished as stated therein. These notices began in June of 1997 and continued through
February 9, 2000. The affidavit states that the tenant did not vacate the building and continued to
occupy the premises and was cited to general sessions court on May 16, 2000. The record further
reflects that Lucchesi’s lease for the property expired May 31, 2000, and that she was forced to
vacate the property by virtue of legal action brought by the owner of the property. Moreover, as of
November 11, 2000, Lucchesi continued to occupy the property. City contends that, if anything,
Lucchesi was forced to vacate the premises because her lease expired, and although she held over
as a tenant, she was finally forced to move by the owner of the premises.

       Considering the proof in the record, it appears at the very least that there is a genuine dispute
of material fact as to whether Lucchesi was forced to relocate by virtue of a governmental action and,
therefore, summary judgment was not appropriate on that basis.

        The primary point of controversy in the case is City’s first issue involving the interpretation
of City of Memphis Ordinance § 4-5. The primary rule of statutory construction is that the intention


                                                  -7-
of the legislative body must prevail. See Gragg v. Gragg, 12 S.W.3d 412 (Tenn. 2000); Moser v.
Department of Transportation, 982 S.W.2d 864 (Tenn. Ct. App. 1998). When the language of a
statute is unambiguous, legislative intent is to be ascertained from the plain and ordinary meaning
of the statutory language. The role of courts in interpretation of legislation is succinctly stated in
Gleaves v. Checker Cab Transit Corp., Inc., 15 S.W.3d 799 (Tenn. 2000):

                        When, however, a statute is without contradiction or
                ambiguity, there is no need to force its interpretation or construction,
                and courts are not at liberty to depart from the words of the statute.
                Hawks v. City of Westmoreland, 960 S.W.2d 10, 16 (Tenn. 1997).
                Moreover, if “the language contained within the four corners of a
                statute is plain, clear, and unambiguous, the duty of the courts is
                simple and obvious, ‘to say sic lex scripta, and obey it.’” Id. (quoting
                Miller v. Childress, 21 Tenn. (2 Hum.) 320, 321-22 (1841)).
                Therefore, “[i]f the words of a statute plainly mean one thing they
                cannot be given another meaning by judicial construction.” Henry v.
                White, 194 Tenn. 192, 198, 250 S.W.2d 70,72 (1952).

                        Finally, it is not for the courts to alter or amend a statute. See
                Town of Mount Carmel v. City of Kingsport, 217 Tenn. 298, 306,
                397 S.W.2d 379, 382 (1965); see also Richardson v. Tennessee Bd.
                of Dentistry, 913 S.W.2d 446, 453 (Tenn. 1995); Manahan v. State,
                188 Tenn. 394, 397, 219 S.W.2d 900,901 (1949). Moreover, a court
                must not question the “reasonableness of [a] statute or substitut[e]
                [its] own policy judgments for those of the legislature.” BellSouth
                Telecomms., Inc. v. Greer, 972 S.W.2d 663, 673 (Tenn. Ct. App.
                1997). Instead, courts must “presume that the legislature says in a
                statute what it means and means in a statute what it says there.” Id.
                Accordingly, courts must construe a statute as it is written. See
                Jackson v. Jackson, 186 Tenn. 337, 342, 210 S.W.2d 332, 334
                (1948).

Id. at 803.

        Paragraph (a) of the subject ordinance prohibits retail liquor stores from locating within 1,500
feet of a church, school, park, library, or any other retail liquor store, or within a 50 foot radius in
any direction from a church, school, park, library, or any other retail liquor store, or in any area that
violates the zoning ordinances. Paragraph (b) affords relief to the liquor store proprietor that is
forced to relocate as a direct result of a governmental action. Under this paragraph, the proprietor
is allowed to relocate anywhere within a 1,500 foot radius of the existing location, even though the
new location is within the prohibited distance of a church, school, park, library, or other retail liquor
store.



                                                   -8-
        Paragraph (c) of the ordinance is applicable when relocation within the 1,500 foot radius
provided for in (b) is impossible, and under this paragraph relocation is allowed within the prohibited
distances of parks, playgrounds, churches, schools, or libraries, if approved by the city council after
a hearing and a recommendation by the alcohol commission. Paragraph (c) does not specify another
liquor store along with the other locations.

        The trial court found in rendering summary judgment for Lucchesi that as a matter of law
leaving out the term “other liquor store” in Paragraph (c) was not intentional by the legislative body
but was simply a “drafting oversight or, at best, a political aberration.” Lucchesi contends that it is
apparent that the legislative body did not intend to leave out “liquor store” when it had placed such
establishments in the other sections of the ordinance. The trial court agreed with this argument.
Since Lucchesi claimed ambiguity exists in the ordinance, City presented proof that after the city
attorney’s opinion that the omission of “liquor stores” from § 4-5 (c) would not allow Lucchesi the
1,500 foot exemption, and before Lucchesi’s petition was filed in March 2000, legislation was
introduced in the city commission to amend Paragraph (c) of the ordinance to add “or other liquor
stores” to Paragraph (c). The ordinance failed by a eleven to one vote. This appears to establish
rather conclusively the intent of the legislative body as to the ordinance in question. Lucchesi simply
is not allowed to move outside of the 1,500 foot radius to a location within 1,500 feet of another
liquor store. Accordingly, summary judgment for Lucchesi was not appropriate.

        Under our interpretation of the ordinance, even if it is undisputed that Lucchesi is forced to
relocate because of direct governmental action, she would not be allowed to move to the location
requested in her application. Under these circumstances, summary judgment is appropriate for City.

       Accordingly, the order of the trial court granting summary judgment to the petitioner is
vacated. The case is remanded to the trial court with instructions to enter summary judgment for
City. Costs of this appeal are assessed against the appellee, Wilma Lucchesi.

                                               __________________________________________
                                               W. FRANK CRAWFORD, PRESIDING JUDGE, W.S.




                                                 -9-